By the Court.
By virtue of § 3736 of the ComjD. Laws, the plaintiff was entitled to double costs. No fact was required to appear on the trial, to be certified on the minutes of the Court, in order to perfect his right. The correct practice would have been to appeal from the decision of the taxing officer, and then bring the decision of the Circuit Court, if adverse, into this Court by writ of error.
The mandamus, being asked for, to direct the Circuit Judge to do an act not necessary to be done, must be denied; but, as the practice in this matter has been unsettled, the denial of the writ is without costs.